[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              Nov. 19, 2009
                              No. 09-11275                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                      D. C. Docket No. 08-00223-CR-CG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MITCHELL SHANE HOOKS,
a.k.a. Superfreak2096,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (November 19, 2009)

Before DUBINA, Chief Judge, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Appellant Mitchell Shane Hooks appeals his convictions for one count of
traveling in interstate commerce for the purpose of engaging in illicit sexual

conduct, in violation of 18 U.S.C. § 2423(b), and one count of using facilities of

interstate commerce, to wit: a computer connected to the internet and a cellular

phone service, to knowingly attempt to persuade, induce, entice, or coerce an

individual to engage in criminal sexual activity, in violation of 18 U.S.C. §

2422(b). Hooks became involved in an undercover law enforcement operation

where an officer used the persona of a 13-year-old girl in an online chatroom.

Hooks, using the name “superfreak2096,” chatted with “Kaitlyn” (a.k.a. Duncan

Herrington, Project Safe Childhood task force) and set up a meeting for sex.

      On appeal, Hooks argues that, based his testimony regarding the age Kaitlyn

looked in a photograph the undercover officer sent to him, as well as his own

testimony regarding his intention not to have sex with anyone underage, it was

unreasonable for the jury to find him guilty of the offenses.

      We review de novo a district court’s denial of a motion for judgment of

acquittal on sufficiency of evidence grounds where, as here, the issue is preserved

below. United States v. Yates, 438 F.3d 1307, 1311-12 (11th Cir. 2006) (en banc).

The evidence is viewed in the light most favorable to the government, with all

reasonable inferences and credibility choices made in the government’s favor.

United States v. Garcia, 405 F.3d 1260, 1269 (11th Cir. 2005). We must affirm the



                                          2
convictions unless the jury could not have found, under any reasonable

construction of the evidence, the defendant guilty beyond a reasonable doubt. Id.

Furthermore, when a defendant chooses to testify, it is the jury’s prerogative to

either believe or disbelieve his testimony. United States v. Sharif, 893 F.2d 1212,

1214 (11th Cir. 1990).

      A conviction under 18 U.S.C. § 2423(b) requires proof beyond a reasonable

doubt that the defendant (1) traveled to another state; (2) for the purpose of

engaging in any illicit sexual conduct; (3) with just a person under 18 years old.

See 18 U.S.C. § 2423(b) and (f). A conviction under 18 U.S.C. § 2422(b) requires

proof that the defendant “using the internet [or a cellular telephone], acted with a

specific intent to persuade, induce, entice, or coerce a minor to engage in unlawful

sex.” United States v. Murrell, 368 F.3d 1283, 1286 (11th Cir. 2004); 18 U.S.C.

§ 2422(b).

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court did not err in denying Hooks’s motion for judgment of acquittal

because the evidence presented at trial was sufficient to support his convictions.

      The evidence showed that Hooks traveled from Mississippi to Alabama to

meet Kaitlyn; that the recorded chats indicate that Hooks thought Kaitlyn was 13

years old; and that Hooks asked Kaitlyn to have sex with him. Furthermore, there

is no dispute that Hooks used a computer and cell phone to engage in unlawful sex.

                                           3
Accordingly, we affirm Hooks’s convictions because under a reasonable

construction of the evidence a jury could have found him guilty beyond a

reasonable doubt.

      AFFIRMED.




                                        4